Exhibit 10.16
[logo.jpg]
 
500 Expressway Drive South, Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com
 
 
 
February 28, 2012






Mr. John Sheffield
[______________]
[______________]


Dear John:


It is with extreme pleasure that on behalf of Medical Action Industries Inc. I
am able to offer you the opportunity of becoming a valuable member of our
team.  Per our discussions, I have outlined in this letter the proposed terms of
your employment with Medical Action Industries Inc.


You will be employed by Medical Action as Chief Financial Officer.  Your
mutually agreed upon start date will be on or about March 12, 2012.  You will be
entitled to receive a starting bi-weekly salary of $10,576.92 (with applicable
deductions for withholding taxes, FICA, etc.).  A bi-weekly car allowance of
$576.92 will also be extended.  In addition, we offer you the opportunity of
earning an additional 50% in bonus opportunity by participating in our FY 2013
Management Incentive Program.  The specific terms of this program will be
mutually agreed upon within the first thirty (30) days of your employment with
Medical Action.


In addition, we will recommend to the Board of Directors as soon as practicable
after the commencement of your employment, a Change of Control Agreement, and
the granting to you of options to purchase 30,000 shares of Medical Action’s
common stock in accordance with the Company’s Stock Incentive Plan.  The
exercise price for all grants of stock options shall be determined by the
closing price for the Company’s common stock on the day prior to each grant and
this option grant will vest over four (4) years.  You will have the opportunity
to earn additional option grants year over year as part of our Management
Incentive Program.


As an integral part of our management team, you will be entitled to regular
vacations during each year of four (4) weeks in the aggregate.  You will also be
eligible to participate in the Company’s health, dental and vision plans, life
insurance, 401(k) plan, and such future employee benefit plans of the
Company.  In addition, Medical Action agrees to reimburse you for your COBRA
costs for a period of two (2) months.  A benefits package will be sent under
separate cover upon receipt of signed offer letter.


The above offer is contingent on your successful completion of a background
check, drug screen and your acceptance of our Confidentiality and
Non-Solicitation agreement.


Once again, we are extremely pleased to be able to offer you this compensation
package and we look forward to the opportunity of working with you and
developing the strategies that will allow Medical Action to meet its future
goals of growth, diversification and profitability.  Please review and sign this
letter as acknowledgement and acceptance of this offer of employment.  If you
have any questions, please don’t hesitate to call me.  You may reach me at
[_________].


[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[logo.jpg]
 
500 Expressway Drive South, Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com
 
-2-

Sincerely,


/s/ Paul D. Meringolo


Paul D. Meringolo
President & CEO




Accepted
By:                                                                                                             
 
 
/s/ John Sheffield
John Sheffield


Cc:  Laurie Darnaby, SPHR
 
 
 
 
 
footer.jpg